DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 10/09/2020, claims 17-20 and 23-30 are pending; claims 25-30 remain withdrawn from consideration.
Claim 17 has been amended.
It is noted that the 04/24/2018 claims were restricted. Indicated on the 09/12/2019 Response to Election, the Applicant elected, without traverse, invention I (apparatus – claims 17-24) 

Claim Objections
Claims 17-20 and 23-30 are objected to because of the following informalities:  
Claim 17, line 5, “each channel” should read “each channel of said channels”;
Claim 17, line 9, “said at least one zone of constriction” should read “said one zone of constriction” in order to be consistent with lines 5,10-11 of claim 1 ;
Claim 17, line 9, the term “the only transfer of egg white” is a grammatical error. It appears to mean “the transfer of only egg white.”
Claim 17, line 11, “said zone of constriction is configured to foam egg white as egg white is transferred…” should read “said zone of constriction is configured to foam the egg white as the egg white is transferred…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17:
The limitation “heat sealed internal surface(s)” recited in lines 3-4 is unclear whether it refers to a single or multiple heat sealed internal surfaces. In light of the specification, para. [0049] of the current application discloses: “the integral connections on the opposing internal walls along the mid-portion may be provided by heat sealing the apparatus 1 during manufacture.” Thus, for examination purposes, the Examiner will interpret the limitation as the multiple heat sealed internal surfaces.
The limitation “opposing heat sealed portions of internal surfaces” recited in lines 6-7 is unclear whether the limitation refers to the heat sealed internal surfaces in lines 3-4 or introduce new heat sealed portions of another internal surfaces. For examination purposes, the Examiner will interpret the limitation as “opposing heat sealed portions of the internal surfaces”, wherein “internal surfaces” correspond to the ones in lines 3-4.
Claim 23, the limitation “said zone of constriction is configured by a clamp that is applied outside of said apparatus that effectively draws opposing internal walls of said apparatus almost together along a mid-part of said enclosure, thus forming said first cavity and said second cavity on opposing sides of said clamp” conflicts with limitation “at least one zone of constriction defined by heat sealed internal surface(s) of said enclosure located between said first cavity and said second cavity in said enclosure” recited claim 1. heat sealed internal surface(s) of said enclosure without the need of the clamp shown in example 1 and figures 1-2 of the current application. Thus, claim 23 describes said zone of constriction in another embodiment (example 2, figs.3-4, using the clamp to draw opposing internal walls together) which appears to contradict with the embodiment recited in claim 1 (example 1, figures 1-2, the internal walls is heated to seal to each other).
Claim 24 recites: “said material” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2007029344A, see English translation of this reference in the previous office action) in view of Nagasaka et. (JP2011178442A, English translation is attached in this office action), hereinafter Nagasaka
Regarding claim 17, Nakamura discloses
An egg white foaming apparatus (foaming squeezing tool for egg white, see description and para. 0009) comprising an enclosure (the bag shown in fig.1) including a first and second cavity (upper and lower portions of the bag, which are separated by a foaming net 3, see fig.1. See first and second cavities in annotated fig.1 below) located therein, 

    PNG
    media_image1.png
    307
    415
    media_image1.png
    Greyscale

Annotated figure 1 of Nakamura
wherein said enclosure (the bag shown in fig.1) includes at least one zone of constriction (foaming net 3, see fig.1)(upper and lower portions of the bag, which are separated by the foaming net 3, see fig.1. See first and second cavities in annotated fig.1 above) the bag shown in fig.1), wherein said zone of constriction ((foaming net 3) includes multiple channels (“mesh bodies”, see para.0010. Para.0010 recites: “a mesh body that has a rhombus shape and has a side of about 2 mm”. In addition, It is clear to see openings of the foaming net 3 in figure 1 for making bubbles when the ingredients flow through the foaming net 3), surfaces (internal surfaces of the bag) that are connected along a mid-portion of said enclosure (welding portion 6 of the bag, see fig.1)  to separate said first cavity from said second cavity (upper and lower portions of the bag, which are separated by a foaming net 3, see fig.1. See first and second cavities in annotated fig.1 above), 
wherein said at least one zone of constriction ( foaming net 3) allows the only transfer of egg white (“egg white”, see para.0009) to be foamed between said first cavity and said second cavity (upper and lower portions of the bag, which are separated by a foaming net 3, see fig.1. See first and second cavities in annotated fig.1above), and wherein said zone of constriction ( foaming net 3)  is configured to foam egg white (“egg white”) as egg white (“egg white”) is transferred through said zone of constriction ( foaming net 3) in a back and forth fashion between said first cavity and said second cavity (para.0009 recites: “The whipping net 3 made of a mesh for making bubbles makes the ingredients to be foam entangled in the mesh, and then rubs the air and ingredients with the both hands from the outside of the bag to make the ingredients.”).  
However, Nakamura does not explicitly disclose at least one zone of constriction defined by heat sealed internal surface(s) of said enclosure; 
each channel with a width of between 1-10 mm that forms between opposing heat sealed portions of internal surfaces.
Nevertheless, in the same field of endeavor of foaming apparatus, Nagasaka discloses a foaming bag (104) shown in figure 22, comprising:
at least one zone of constriction (communication paths 4, see fig. 22) defined by heat sealed internal surface(s) of said enclosure (seal sections 5 between the internal surface(s) of the bag 104, see fig.22. Para.0077 recites: “the plurality of communication passages 4 is formed by sealing between the communications passages 4. In the packaging bag 104,… a sealing portion forming a communication passage 4 can be welded”. Thus, by welding the internal surfaces of the bag 104 to create the seal sections 5, the communication paths 4 defined by heat sealed internal surfaces of bag 104) located between said first cavity (housing portion 2a, see fig.22) and said second cavity (housing portion 3a, see fig.22) in said enclosure (packaging bag 104); wherein said zone of constriction (communication paths 4) includes multiple channels (communication paths 4); the modification results in providing a simpler bag in construction which enables a content to be foamed (see para.0007-0008 of Nagasaka). 

    PNG
    media_image2.png
    455
    302
    media_image2.png
    Greyscale

Figure 22 of Nagasaka
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the foaming net in Nakamura to include the at least one zone of constriction defined by heat sealed internal surface(s) of said enclosure as taught by Nagasaka, for the purpose of providing a simpler bag in construction which enables a content to be foamed.
In addition, Nagasaka further discloses a foaming bag (100) shown in figures 11- 12, comprising:
each channel (communication path 4, see fig.11) with a width of between 1-10 mm (para.0057 recites: “width of the communication passage 4 is a 5mm,10mm”) that forms between opposing heat sealed portions of internal surfaces (see heat sealed portions of internal surfaces in annotated fig.11 below) that are connected along a mid-portion of said enclosure (mid-portion of the bag 100) to separate said first cavity (storage portion 2, see fig.11) from said second cavity (storage portion 3, see fig.11), the modification results in the narrower the width of the communication passage, the more effectively it is foamed (see para.0058 of Nagasaka).

    PNG
    media_image3.png
    885
    699
    media_image3.png
    Greyscale

Figure 11 of Nagasaka
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the width of the communication path as taught by Nagasaka in the modified bag of Nakamura, such that each channel with a width of between 1-10 mm that forms between opposing heat sealed portions of internal surfaces, for the purpose of creating the narrow width of the communication passage in order to increase foaming results.
Regarding claim 18, Nakamura further discloses walls of said enclosure (walls of the bag, see fig.1) are made of a pliable material (para.006 recites: “a bag body made of a flexible plastic film”).  
	Regarding claim 19, Nakamura discloses substantially all the claimed limitations as set forth.
However, Nakamura does not explicitly disclose said first cavity and said second cavity have the same internal volume.  
Nevertheless, Nagasaka further discloses said first cavity (storage portion 2, see fig.11)  and said second cavity (storage portion 3, see fig.11) have the same internal volume (see fig. 11, storages portions 2 and 3 have the same width of 40, length of 47. Para.0047 shows the bag 100, including the storages portions 2 and 3, has thickness of 1.5; thus, the storages portions 2 and 3 also have the same thickness. Also, para.0059 recites: “the space ratio was kept constant (50%)”)  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag in Nakamura to include said first cavity and said second cavity have the same internal volume as taught by Nagasaka. Doing so allows to ensure the storage portions have enough space for containing product(s) in the foaming process.
Regarding claim 20, Nakamura further discloses said first cavity (lower portion of the bag, see fig.1) is configured to include an external outlet (mouthpiece setting portion 5, see fig.1 and para.0011, wherein the foam is squeezed out from the bag).  
Regarding claim 24, Nakamura further discloses said material (“egg white”, see para.0009) is chosen from the group consisting of an egg white liquid and egg white based composition (see para.0009).  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nagasaka as applied to claim 17 above, and further in view of Takaoka (JP 2000325243 A, previously cited)
Regarding claim 23, Nakamura/ Nagasaka discloses substantially all the claimed limitations as set forth, but fails to teach said zone of constriction is configured by a clamp that is applied outside of said apparatus that effectively draws opposing internal walls of said apparatus almost together along a mid-part of said enclosure, thus forming said first cavity and said second cavity on opposing sides of said clamp.
Takaoka discloses a liquid-containing bag, comprising:  a zone of constriction is configured by a clamp (lower sealing member 3, see fig.1) that is applied outside of an apparatus (bag, see fig.1) that effectively draws opposing internal walls of said apparatus (internal walls of the bags is clamped the sealing member 3, see figs.2-6 ) almost together along a mid-part of said enclosure (mid-portion of body of the bag 1, see fig.1), thus forming first cavity and second cavity on opposing sides of said clamp (upper and lower cavities are separated by the sealing member 3, see fig.2-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Nakamura and Nagasaka to include the sealing member (or clamp) as taught by as taught by Takaoka such that the foaming member can be clamped to the container easily in order to create the sealing portions and flow paths insider the pouch.
Response to Arguments
Rejections under 35 U.S.C. §112(a): the new amendment has overcome the previous rejections. Thus, the 112(a) rejections are withdrawn in this office action.
Rejections under 35 U.S.C. §112(b): the new amendment raises new issues. Thus, the 112(b) rejections are maintained.
Rejections under 35 U.S.C. §103:
Remarks, filed on 10/09/2020, with respect to the rejection(s) of claim(s) 17 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura and Nagasaka (newly cited), wherein Nagasaka teaches the limitations: “wherein said enclosure includes at least one zone of constriction defined by heat sealed internal surface(s)” and “each channel with a width of between 1-10 mm that forms between opposing heat sealed portions of internal surfaces that are connected along a mid-portion of said enclosure to separate said first cavity from said second cavity” as recited in claim 17.
Claims 18-20 and 23-24 are rejected by the virtue of their dependency from claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2001294249A discloses a container for simply removing contents even downwardly without touching the contents for completely stirring the contents, having a welded portion 3 or a bulkhead is partially provided at the center of the bag-formed container 2. Both sides of the welded portion 3 are pressed alternately to repetitively move the contents whereby the contents can be stirred.

    PNG
    media_image4.png
    219
    227
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761